65 So.3d 141 (2011)
Lashai COOPER, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-6534.
District Court of Appeal of Florida, First District.
July 7, 2011.
Lashai Cooper, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on July 30, 2010, in Okaloosa County Circuit Court case numbers 2009-CF-1358, 2009-CF-2033, and 2010-CF-796, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal in accordance with Florida Rule of Appellate Procedure 9.141(c)(5)(D). If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal shall appoint counsel to represent her in the belated appeal authorized by this opinion.
VAN NORTWICK, PADOVANO, and HAWKES, JJ., concur.